  Case 1:20-mj-00067-CLP Document 5 Filed 02/05/20 Page 1 of 2 PageID #: 26
                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
ADW                                             271 Cadman Plaza East
F. #2019R01233                                  Brooklyn, New York 11201



                                                February 4, 2020

By E-mail

The Honorable Roanne L. Mann
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:    United States v. Konstandinos Siomos et al.
                    Criminal Docket No. 20-67M

Dear Judge Mann:

             The government respectfully moves for an order unsealing the above-
captioned matter in its entirety.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Andrew Wang
                                                Andrew Wang
                                                Assistant U.S. Attorney
                                                (718) 254-6311
Enclosure
  Case 1:20-mj-00067-CLP Document 5 Filed 02/05/20 Page 2 of 2 PageID #: 27


ADW
F.# 2019R01233

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                             PROPOSED ORDER
       - against -                                  CR 20-67M (RLM)
                                                    XX
KONSTANDINOS SIOMOS and
WILLIAM VEGA,

                     Defendant.

--------------------------X

              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Andrew Wang, for

an order unsealing the above-captioned matter in its entirety.

              WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.


Dated: Brooklyn, New York
        2/5
       _________________, 2020



                                             S/ Roanne Mann
                                            HONORABLE ROANNE L. MANN
                                            UNITED STATES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
